Opinion issued November 22, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00442-CV
                           ———————————

                      IN THE MATTER OF D. R. B., III



                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Case No. 2015-04361J


                         MEMORANDUM OPINION

      This is an accelerated interlocutory appeal from the juvenile court’s order

waiving jurisdiction over appellant, a juvenile, and transferring jurisdiction to a

criminal district court. In two issues, appellant challenges the legal and factual

sufficiency of the evidence to support the juvenile court’s findings of probable

cause that he committed capital murder and that the welfare of the community
requires criminal proceedings. See TEX. FAM. CODE § 54.02(a), (f). We conclude

that the juvenile court’s determinations were supported by legally and factually

sufficient evidence, and that the court did not abuse its discretion by certifying

appellant to stand trial as an adult. Accordingly, we affirm.

                                    Background

      Kenneth Flemings owned and operated a convenience store in Harris

County. When a disturbance occurred outside his store involving a group of

teenagers and young adults, he intervened, told them to leave, and flashed a

handgun at Jalen Coby. At the time, Coby suggested that he also had a gun, and he

knew when the store closed. Coby told Flemings that he would return in two weeks

and threatened, “I’ll get you.”

      Approximately two weeks later, appellant D.R.B., III, then age 15, entered

the convenience store about an hour before it closed. His movement in the store

was captured on surveillance video. He was looking for cigars or candy, but he left

without buying anything. About an hour later, Flemings, his wife Camtu Nguyen,

and their employee left the store, locked the door, and got into their three separate

vehicles. Nguyen had taken the store’s cash with her.

      Surveillance video showed that just after the three entered their vehicles,

Coby ran to the driver’s side of Flemings’s car, shot him in the head at extremely

close range, and then motioned to appellant and another youth, both of whom were



                                          2
wearing shirts over their faces. They ran to the car, opened the passenger-side

doors, and searched the car briefly. All three men quickly fled as an unidentified

car drove along the adjacent street and directed its headlights on the scene.

      Nguyen emerged from her vehicle to summon help, and at one point she

grabbed Flemings’s handgun, which eventually ended up on the front passenger

floorboard of his car. Flemings later was taken by ambulance to a hospital where

he was pronounced dead. His wallet was found in the grass several blocks from the

store a few days later, but there was no cash in it.

      The State filed a petition alleging that appellant had committed capital

murder, and that he engaged in delinquent conduct by “unlawfully, intentionally

causing the death” of Flemings “while in the course of committing and attempting

to commit” robbery by shooting him “with a deadly weapon, namely a firearm.”

Appellant was served with a petition asking the court to waive its exclusive

original jurisdiction and transfer him to the criminal district court for further

proceedings. The juvenile court ordered a certification examination, which was

conducted prior to the two-day certification hearing.

      At the hearing, Houston Police Department Sergeant M. Holbrook testified

that he investigated the murder of Flemings. Sgt. Holbrook met Ray Rideaux, a

neighbor who had been across the street at the time of the shooting. Rideaux

identified appellant in court as the person who entered the convenience store about



                                           3
an hour before the fatal shooting. When Rideaux heard the gunshot, he looked

across the street, saw three black men at the scene, and heard someone yell, “kill

the bitch too.” He fired a round from his own handgun into the air as a warning

shot, and then he saw the three men run from the scene.

      Sgt. Holbrook made still images from the surveillance video and showed

them to Officer Demby, a police officer assigned to the nearby public high school.

Officer Demby identified appellant as one of the two young men who opened the

passenger-side doors after Coby shot Flemings. Appellant was carrying a chrome

weapon that flashed in the video. Sgt. Holbrook interviewed appellant at school.

Appellant admitted that he was affiliated with the “103 Clique” street gang, he was

involved with this offense, and he was aware of Coby’s earlier encounter with

Flemings.

      Sgt. Holbrook also spoke with Coby, who was an adult at the time of the

shooting. Coby turned himself in, and he quickly admitted his role in the offense.

He told Sgt. Holbrook that someone gave him the gun used in the murder, and he

believed it was not loaded. Sgt. Holbrook testified that the weapon was determined

to belong to a close friend of appellant. Coby told Sgt. Holbrook that he confronted

Flemings, who reached for a weapon. Coby said he fired the gun intending to

frighten Flemings with an unloaded gun. Instead, Flemings was shot, and he

slumped over bleeding onto the front passenger seat. Coby told Sgt. Holbrook that



                                         4
he and appellant were members of the “103 gang,” appellant knew he was planning

to confront Flemings, and appellant was the person who took Flemings’s wallet.

      Psychologist Dr. Uche Chibueze testified about appellant’s certification

evaluation. She testified that a colleague, Dr. Linda B. Wittig, a child and

adolescent psychiatrist, conducted the full competency evaluation and found

appellant was ”fit to proceed” in the case. Dr. Chibueze testified that appellant had

been “out of control” while living with his mother. Though appellant denied that

he had been abused, he admitted having physical altercations with his stepfather,

sometimes striking first to gain a “competitive advantage.” He admitted to being

affiliated with the 103 Clique since the age of 13, and he said that the majority of

the 30 fights he had been in during his life were gang-related. Dr. Chibueze

testified that appellant was forthcoming about his hatred for rival gang members

and his unprovoked aggression toward drug abusers.

      Dr. Chibueze testified that although appellant is more agreeable and well-

behaved when under the care of his grandparents, they had no idea that he was

involved with gangs. In addition, appellant confessed to using a significant amount

of cannabis daily and occasionally using codeine. She testified that appellant has

an average I.Q. and no intellectual disabilities. She also explained that he had a

“history of severe violations of people’s rights” and, excluding the charged

offense, he had a “high level of criminal sophistication.” When asked about his



                                         5
“overall risk of dangerousness,” she said it was “high” compared with other

adolescent offenders due to his low level of empathy and lack of regard for human

life. She also noted that in the juvenile system he could benefit from various

therapeutic and rehabilitative programs, and at age 16 he still had a significant

amount of time to benefit from these programs.

      Dr. Chibueze’s amended certification evaluation report was introduced into

evidence. This report took into account the results of various emotional and

personality evaluations, including the Jesness Inventory Revised, the Personality

Assessment Inventory Adolescent version, the Structured Assessment of Violence

Risk in Youth, and the Risk Sophistication Treatment Inventory (RSTI).

      In her report, Dr. Chibueze opined that appellant appeared more motivated

for treatment than other adolescents who were not being seen in a therapeutic

setting and that he reported a positive attitude. The Jesness Inventory suggested no

strong evidence of antisocial tendencies. She wrote, “Among serious offenders,

there is a lower risk of reoffending.” As to the RSTI, appellant acknowledged a

significant history of violence and a desire to harm rival gang members. He also

reported that he had been selling drugs since the age of 13. Dr. Chibueze observed

that his crimes tended to be premeditated and he was “likely to have a delinquent

peer group.” Dr. Chibueze further opined that appellant had an “average level of




                                         6
intellectual-based   sophistication,”   an       “above   average   level   of   criminal

sophistication and dangerousness,” and “an above average level of maturity.”

      Appellant had only one prior referral to the Harris County Juvenile

Probation Department. This referral was for evading arrest, and at the time of the

report, it was still pending. Although appellant claimed he “adjusted well” on pre-

adjudication supervision, he was detained for capital murder during that time.

While in supervision, he received four disciplinary infractions, including one for

gang-related violence and one for gang-related activity or material.

      Dr. Chibueze expressed her concern that appellant had rated low on the

RSTI’s measure of empathy. Although appellant “scored in the high level of

treatment amenability range on the RSTI,” Dr. Chibueze nevertheless considered

him to exhibit “an average level of treatment amenability in comparison to most

individuals his age” because his “pervasive history of violating the rights of

others” and his “entrenched involvement with his gang” were mitigating factors

that impacted his “ability to benefit from treatment.” Dr. Chibueze also stated that

“without treatment, without legal consequences of any kind, and without time to

mature, it would appear” that appellant is “at Moderately High risk for some type

of reoffending in both instances when the index offense is included and excluded.”

      Private investigator Charles Marler was hired by the defense to investigate

the offense. He testified that appellant was not involved with the murder of



                                             7
Flemings. He testified that appellant believed he was to be “backup” when Coby

beat up Flemings due to the prior incident. He testified that there was no plan to

rob Flemings, but appellant admitted to being at the scene, having a gun, and

looking in the car.

      Michael Harrison, appellant’s juvenile supervision officer, testified about the

positive behavior he had exhibited while being in custody, saying that he does not

cause problems, is highly intelligent, has goals for the future, and wants to improve

his life. Appellant’s grandfather testified that he and his wife, who works as a

deputy constable, cared for appellant for a period of time when he was younger and

his mother was in prison. The grandfather refused to acknowledge or believe that

appellant was involved with a gang, blaming his bad behavior on his environment

and his mother’s poor parenting.

      The juvenile court issued an order waiving its exclusive original jurisdiction

and transferring the case to a district court. In doing so, it provided specific factual

findings to support its decision.

                                       Analysis

      In two issues, appellant argues that the juvenile court abused its discretion

by waiving jurisdiction because the evidence was legally and factually insufficient

to support the two-pronged certification determination under Family Code

Section 54.02(a)(2). In his first issue he argues that the evidence was insufficient to



                                           8
support the determination that there was probable cause that he committed the

alleged offense. See TEX. FAM. CODE § 54.02(a)(3). In his second issue he argues

that the evidence was insufficient to support the determination that the welfare of

the community required criminal proceedings. See id. § 54.02(a)(3), (f).

      “Children ordinarily are not subject to criminal proceedings like adults.” In

re S.G.R., 496 S.W.3d 235, 238 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

Instead, when a child engages in conduct that would be considered criminal if

committed by an adult, it is called “delinquent conduct,” which includes, among

other things, the violation of “a penal law of this state or of the United States

punishable by imprisonment or by confinement in jail.” TEX. FAM. CODE

§ 51.03(a)(1). Murder and capital murder, when committed by a minor, constitute

delinquent conduct. See id.; see also TEX. PENAL CODE §§ 19.02, 19.03.

      Juvenile courts have exclusive original jurisdiction over cases involving

delinquent conduct by children between 10 and 17 years old. TEX. FAM. CODE

§§ 51.02(2)(A), 51.04(a). A court may waive its exclusive original jurisdiction as

to a child who is at least 14 years old when he is alleged to have committed certain

felony offenses, including a capital felony, and no adjudication hearing has been

conducted concerning that offense. Id. § 54.02(a)(2)(A). To support waiver of

jurisdiction, the juvenile court also must determine, after a full investigation and a

hearing, that (1) “there is probable cause to believe that the child before the court



                                          9
committed the offense alleged” and (2) “because of the seriousness of the offense

alleged or the background of the child the welfare of the community requires

criminal proceedings.” Id. § 54.02(a)(3); see Moon v. State, 451 S.W.3d 28, 46–47

(Tex. Crim. App. 2014). If the juvenile court waives jurisdiction, it “shall state

specifically in the order its reasons for waiver.” TEX. FAM. CODE § 54.02(h).

      On appeal, we review the legal and factual sufficiency of the evidence to

support the juvenile court’s specific findings. Moon, 451 S.W.3d at 47. Our

sufficiency review is limited to the facts the juvenile court expressly relied on in its

transfer order. Id. at 50. In conducting a legal sufficiency review, we view the

evidence in the light most favorable to the findings, disregarding contrary proof

unless a reasonable factfinder could not reject it. S.G.R., 496 S.W.3d at 239. If

there is more than a scintilla of evidence supporting a finding, then the proof is

legally sufficient. Id. When reviewing the factual sufficiency of the evidence, we

consider all of the evidence presented to determine if the juvenile court’s findings

are so against the great weight and preponderance of the evidence as to be clearly

wrong and unjust. Id.

      If the findings of the juvenile court are supported by legally and factually

sufficient evidence, then we review the court’s ultimate decision to waive

jurisdiction under an abuse-of-discretion standard. Moon, 451 S.W.3d at 47. We

will not substitute our discretion for that of the juvenile court, but only determine if



                                          10
the court’s waiver decision was made without reference to guiding rules and

principles. Id. at 47–49; see S.G.R., 496 S.W.3d at 239.

I.    Probable cause that appellant committed the offense

      Appellant argues that the evidence is legally and factually insufficient to

support the court’s finding that there was probable cause to believe that he

committed capital murder. Under Texas law, and as relevant to this case, a person

commits the offense of capital murder if he intentionally causes the death of an

individual in the course of committing or attempting to commit robbery. TEX.

PENAL CODE §§ 19.02(b)(1), 19.03(a)(2), 29.02; see Nickerson v. State, 478

S.W.3d 744, 755 (Tex. App.—Houston [1st Dist.] 2015, no pet.). A person is

criminally responsible for an offense committed by another, among other reasons,

if he acts with intent to promote or assist the commission of the offense by

soliciting, encouraging, directing, aiding, or attempting to aid the other person to

commit the offense. TEX. PENAL CODE § 7.02(a)(2). The juvenile court is required

to state in its order the facts underlying its determinations. TEX. FAM. CODE

§ 54.02(h); Moon, 451 S.W.3d at 49–50. “Courts employ a totality-of-the-

circumstances analysis for probable-cause determinations.” Manuel v. State, 481

S.W.3d 278, 283 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d) (citing Illinois

v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983)).




                                         11
      Appellant first contends that the order must be reversed because there are

“no case specific findings of fact set forth in the order that support the probable

cause determination.” That argument apparently is premised on the order’s lack of

a separately denominated section of fact findings specifically connected to the

probable-cause determination, because appellant also identifies specific factual

findings from the court’s order and argues why each, in isolation, is insufficient to

connect him in a logical way to the offense for which was charged. For example,

he isolates the court’s finding that he acted with a “callous disregard for human

life,” and he responds that this is not an element of capital murder. He challenges

the court’s finding that he “cased” the store by arguing that his behavior of

entering the store and leaving without having made a purchase was innocent and,

in any event, the plan was never to rob the store but to assault Flemings.

      Rather than analyzing each piece of evidence in isolation, a court evaluates

probable cause by considering whether there are sufficient facts and circumstances

to justify a prudent person in believing the suspect committed the offense. See,

e.g., In re J.G., 495 S.W.3d 354, 374 (Tex. App.—Houston [1st Dist.] 2016, pet.

filed). In this case, the evidence showed that appellant went to the store an hour

before the offense, purchased nothing, then went across the street and told Coby

that Flemings was there. Appellant returned to the scene after Coby shot Flemings.

This time he was with a co-actor, and both had covered their faces with t-shirts. He



                                         12
was carrying a gun. He opened the passenger-side car door and partially entered

the car, where he would have seen Flemings slumped over the center console,

bleeding from his head. He ran from the scene as a car approached. He confessed

that he was aware of the prior confrontation that Coby had with Flemings and that

he was carrying a gun that night. Coby told Sgt. Holbrook that he and appellant

were both 103 Clique members, appellant knew he had a gun that night, and

appellant took Flemings’s wallet. In addition, Sgt. Holbrook testified the murder

weapon belonged to appellant’s close friend.

      Considering the totality of the circumstances in the light most favorable to

the juvenile court’s order, we conclude that the evidence was legally sufficient to

support the court’s implied determination that a prudent person would be justified

in believing appellant committed the charged offense. The contrary evidence was

testimony from the private investigator. Cross-examination showed gaps in his

investigation that could cause a reasonable factfinder to question the credibility of

his statements or give less weight to his testimony. Thus, considering all of the

evidence, we further hold that the court’s determination of probable cause is not

against the great weight and preponderance of the evidence and is supported by

factually sufficient evidence.

      We overrule the first issue.




                                         13
II.   Welfare of the community

      In his second issue, appellant contends that the evidence was both legally

and factually insufficient to support the court’s findings regarding the statutory

factors affecting whether the welfare of the community requires criminal

proceedings. In particular, appellant asserts that the court did not properly credit

the opinion evidence offered by Dr. Chibueze.

      Before a juvenile court can waive jurisdiction, it must find “that because of

the seriousness of the offense alleged or the background of the child the welfare of

the community requires criminal proceedings.” TEX. FAM. CODE § 54.02(a)(3). In

making this determination, the court must consider the following non-exclusive

statutory factors:

             (1)     whether the alleged offense was against person or
                     property, with greater weight in favor of transfer given to
                     offenses against the person;

             (2)     the sophistication and maturity of the child;

             (3)     the record and previous history of the child; and

             (4)     the prospects of adequate protection of the public and the
                     likelihood of the rehabilitation of the child by use of
                     procedures, services, and facilities currently available to
                     the juvenile court.

Id. § 54.02(f). These factors enable the juvenile court to balance the potential

danger that the juvenile poses to the public against his amenability to treatment and

rehabilitation. Moon, 451 S.W.3d at 38.


                                           14
        The State bears the burden to prove by a preponderance of the evidence that

waiver of the juvenile court’s exclusive jurisdiction is appropriate. S.G.R., 496

S.W.3d at 238. We first review the juvenile court’s specific findings of fact

regarding the Section 54.02(f) factors under “traditional sufficiency of the evidence

review.” Moon, 451 S.W.3d at 47. We then review the juvenile court’s ultimate

waiver decision under an abuse-of-discretion standard. Id. The State need not

prove all four Section 54.02(f) factors; the juvenile court may make its

determination, exercising appropriate discretion with reference to guiding rules and

principles based on the strength of any combination of the criteria. See id. at 47 &

n.78.

A.      Sufficiency of the evidence to support Section 54.02(f) findings

        1.    Offense against person or property

        The first statutory factor asks whether the offense was against a person or

property, “with greater weight in favor of transfer given to offenses against the

person.” TEX. FAM. CODE § 54.02(f)(1). In the transfer order, the juvenile court

found that the alleged offense, capital murder, was “an offense against the person

of another.” The court found certain facts “particularly egregious and aggravating.”

These facts included appellant’s use of a firearm, his role in planning the crime by

going to the store an hour before the shooting and then waiting with his co-actors

until Flemings closed the store, his cooperation and participation in the offense,



                                         15
and his opening the car door to aid in theft as Flemings bled from a gunshot wound

to his head.

      Appellant admitted having a gun with him, entering the store prior to the

actual shooting, and opening the car door. He denied stealing anything, but Sgt.

Holbrook testified that Coby told him that appellant had stolen the wallet. In

addition, the offense was captured on surveillance video. We conclude legally and

factually sufficient evidence supported the determination that the alleged offense

was against a person.

      2.       Sophistication and maturity of the child

      The second statutory factor considers the “sophistication and maturity of the

child.” Id. § 54.02(f)(2). In the transfer order, the juvenile court relied on the report

and testimony pertaining to the psychological evaluation performed by Dr.

Chibueze. The court found that appellant has an average I.Q., an average level of

intellectual sophistication, an above-average level of criminal sophistication and

dangerousness, and an above-average level of maturity—all compared to offenders

his age. The court also found that despite a high score on a treatment amenability

test, Dr. Chibueze opined that his “pervasive history of violating the rights of

others and his entrenched involvement with his gang” were “mitigating factors that

impact his ability to benefit from treatment.” All of the statements in the court’s

order about Dr. Chibueze’s determinations are supported by her testimony or the



                                           16
psychological report. As such, we conclude that the evidence is legally and

factually sufficient to support the court’s findings.

      Appellant questions some of the assumptions implicit in Dr. Chibueze’s

opinions, such as whether appellant knew that Coby intended to murder Flemings.

While such doubt could affect the weight the factfinder would give to the evidence,

it did not contradict the evidence that was adduced.

      3.     Record and previous history of the child

      The third statutory factor considers the “record and previous history of the

child.” Id. § 54.02(f)(3). In the transfer order, the court found that appellant had

four behavior infractions while in the Harris County Juvenile Detention Center, he

admitted to having physical altercations with his stepfather, which he sometimes

instigated to gain an advantage, and that he had been in 30 fights in his lifetime. In

addition, the court took note of appellant’s confessed association with the 103

Clique, his admission to having instigated unprovoked physical assaults on rival

gang members, and his display of weapons as a form of intimidation. The court

also credited appellant’s history of unprovoked aggression toward “crackheads”

and self-professed enjoyment of assaulting such individuals. The court found that

appellant admitted to selling crack cocaine in exchange for the opportunity to drive

a vehicle, and his use of cannabis and opioids.




                                          17
      Appellant argues that he has no history of adjudicated delinquent behavior,

only four infractions while in supervision, and a positive recommendation from his

juvenile supervision officer, who testified that he is cooperative, helpful, and

bright. Section 54.02(f)(3) asks the court to consider the record and previous

history of the child, but it does not limit the court to adjudicated delinquent

behavior. As such, the juvenile court is free to consider unadjudicated previous

history, such as appellant’s admitted use of illegal drugs, underage driving,

assaultive behavior toward drug abusers, rival gang members, and his stepfather,

and his gang association. Appellant’s good behavior while in the Juvenile

Detention Center is commendable, but the juvenile court was nevertheless entitled

to consider the four infractions that appellant received there as well. All of these

facts find support in the evidence adduced at the hearing. As such, we hold that the

court’s findings were supported by legally sufficient evidence. In addition,

considering all of the evidence in a neutral light, including the evidence of

appellant’s more recent good behavior, we conclude that the trial court’s findings

were not against the great weight and preponderance of the evidence. We hold that

the court’s findings were supported by factually sufficient evidence.

      4.     Protection of the public and rehabilitation of the child

      The fourth statutory factor balances the “prospects of adequate protection of

the public and the likelihood of the rehabilitation of the child by use of procedures,



                                         18
services, and facilities currently available to the juvenile court.” Id. § 54.02(f)(4).

The court found there was “little, if any, prospect of adequate protection of the

public and little, if any, likelihood of reasonable rehabilitation” of appellant by use

of the procedures, services, and facilities available to the juvenile court. The court

listed several reasons for its determination, including that appellant was at a high

risk for reoffending if he stayed in the juvenile system, he was “not amenable to

treatment and rehabilitation,” and he had “exhibited a danger to society and to the

public.”

      In support of the finding of a high risk of reoffending, the court stated its

finding was based on “a review of all of the evidence that was presented,”

including “the facts and circumstances of the offense,” Dr. Wittig’s psychological

evaluation, and the testimony of Dr. Chibueze. Although Dr. Chibueze

characterized appellant’s risk for reoffending as “Moderately High,” which the

juvenile court expressly acknowledged, the other evidence referenced in the order

supported the characterization of the risk of reoffending as “high,” including his

gang affiliation, his drug use, and Dr. Wittig’s characterization of him as “at some

chronic risk for self-destructive and aggressive behaviors in light of his current

situation and his history.”

      The finding that appellant was “not amenable to treatment and

rehabilitation” was based on Dr. Chibueze’s opinion that appellant’s gang



                                          19
involvement and pervasive history of violating people’s rights mitigated against his

ability to benefit from treatment. Appellant also relies on recommendations by Dr.

Chibueze and Dr. Wittig regarding possible treatments that might be beneficial to

him. He argues, “there is no evidence that the services these doctors recommended

could not be provided in the juvenile system.” But the juvenile court’s finding is

supported by legally sufficient evidence, and to show that the evidence was

factually insufficient, appellant would need to point out specific evidence that

outweighs the evidence the court relied on in reaching its conclusion or making its

findings. Appellant’s reliance on a lack of evidence that the services could not be

provided is unpersuasive. We hold that the court’s finding that appellant was not

amenable to treatment and rehabilitation was not against the great weight and

preponderance of the evidence and was supported by factually sufficient evidence.

B.    Review of waiver determination

      We have found that the court’s factual findings as to the Section 54.02(f)

factors are supported by legally and factually sufficient evidence. We have

explained that Dr. Chibueze’s testimony and report provide legally sufficient

evidence to support the trial court’s finding regarding appellant’s lack of

amenability to treatment. And we have demonstrated how appellant has failed to

advance an argument on appeal that would show the factual insufficiency of this

finding.



                                        20
      With respect to the finding that the alleged offense was against a person, the

juvenile court noted this would be given “greater weight in favor discretionary

transfer.” See TEX. FAM. CODE § 54.02(f)(1). The court stated its finding that

appellant was of average intelligence weighed “in favor of the Court’s waiver of its

jurisdiction.” See id. § 54.02(f)(2). The court found that appellant’s previous

history weighed “in favor of discretionary transfer.” See id. § 54.02(f)(3). Finally,

the juvenile court indicated its finding of “little, if any, prospect of adequate

protection of the public and little, if any, likelihood of reasonable rehabilitation.”

See id. § 54.02(f)(4).

      Appellant challenged the juvenile court’s determination that the finding

about his sophistication and maturity weighed in favor of waiver. He argues that

the court provided no justification for its conclusion that an average intellect,

above-average maturity, and above-average criminal sophistication weigh in favor

of the court’s waiver of jurisdiction and transfer to a criminal district court. We

have affirmed similar conclusions in other similar cases. E.g., In re K.J., 493

S.W.3d 140, 151 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

      The combination of factors that were proved, reflected in the court’s

findings in accordance with Moon, and found by this court to be supported by

legally and factually sufficient evidence together support the court’s decision to

waive its jurisdiction. The juvenile court considered the entirety of the record in



                                         21
light of the factors set forth in Section 54.02(f) and determined that appellant’s

lack of prior recorded delinquency history did not outweigh all the other factors

favoring waiver of jurisdiction. Because the court’s ultimate waiver decision was

made with reference to guiding rules and principles such as the factors set forth in

Section 54.02(f), we conclude that the court did not abuse its discretion by waiving

its jurisdiction. See Moon, 451 S.W.3d at 47–49.

                                    Conclusion

      We affirm the order of the juvenile court.




                                             Michael Massengale
                                             Justice

Panel consists of Justices Massengale, Brown, and Huddle.




                                        22